Name: Regulation (EEC) No 457/72 of the Commission of 2 March 1972 defining the concept of administrative expenses of producers' organizations in the fishing industry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 112 Official Journal of the European Communities 3.3.72 Official Journal of the European Communities No L 54/31 REGULATION (EEC) No 457/72 OF THE COMMISSION of 2 March 1972 defining the concept of administrative expenses of producers' organizations in the fishing industry THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, producers' organization into being or with its amendment to bring it into line with the conditions laid down in Article 5 ( 1 ) of. Regulation (EEC) No 2142/70 and in Article 2 of Regulation (EEC) No 170/71 ; (b) expenditure incurred in checking compliance with the requirements set out in Article 5 ( 1 ) of Regulation (EEC) No 2142/70 ; (c) staff expenditure (wages and salaries, fees for technical advice ; social security contributions and travel expenses); (d) expenditure on correspondence and telecom ­ munications ; Having regard to the Treaty establishing the European! Economic Community ; Having regard to Council Regulation (EEC) No 2142/701 of 20 October 1970 on the common organization ' of the market in fishery products, as ' amended by Regulation (EEC) No 2727/712 ; Having regard to Council Regulation (EEC) No 171/713 of 26 January 1971 on granting and reimbursing aids granted by Member States to producers' organizations in the fishing industry, and in particular Article 6 (2) thereof; Whereas Regulation (EEC) No 171/71 provides for the definition of the concept of administrative expenses to be taken into consideration when the maximum amount of the aid granted to producers' organizations to encourage their formation and to facilitate their operation is being calculated; whereas these expenses should therefore be specified ; Whereas the Management Committee for Fishery Products has not delivered an Opinion within the time limit set by its Chairman; (e) expenditure on office stationery and equipment; (f) expenditure on staff transport ; (g) rent of office accommodation for the administration of the producers' organization; (h) insurance costs relating to staff transport, administrative buildings and office equipment. 2 . The producers' organization shall be allowed to spread administrative expenses over the three years for which aid is granted. 3 . The expenditure referred to under (c) to (h) shall be taken into account for the purpose of calculating aid only to the extent considered appropriate by the competent authorities of the Member State, in the light of the tasks , of the organization in question laid down in Article 5 ( 1 ) of Regulation (EEC) No 2142/70 . HAS ADOPTED THIS REGULATION: Article 1 1 . Administrative expenses within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 2142/70 shall be as follows : (a) expenditure incurred in connection with the drawing up of the instrument which brings the Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 1 OJ No L 236, 27.10.1970, p . 5 . 2 OJ No L 282, 23.12.1971 , p . 8 . 3 OJ No L 23, 21.1.1971 , p. 13 . Official Journal of the European Communities 113 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1972 . For the Commission The President Franco M. MALFATTI